Citation Nr: 1513006	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  08-19 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1971 to April 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.  

The Veteran requested a hearing before the Board at the RO in his May 2008 substantive appeal.  A hearing was scheduled in August 2012, and the Veteran confirmed that he would attend the hearing; however, he did not appear for that proceeding.  He has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board considers the hearing request withdrawn. 38 C.F.R. § 20.702(d) (2014).

The Board remanded this case for further development in July 2013.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains additional VA treatment records, a June 2013 brief, and an August 2013 VA examination report.  The RO reviewed these documents prior to the issuance of the December 2013 Supplemental Statement of the Case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain an additional VA examination to determine the nature and etiology of the bilateral knee disorder.  It was noted in the Veteran's October 1970 report of medical history that his left leg was fractured prior to service.  Therefore, there is an indication that the Veteran may have had a preexisting left knee disorder.  The Veteran was afforded a VA medical opinion in October 2013, and the examiner determined that the claimed condition clearly and unmistakably existed prior to service, but was not aggravated beyond its natural progression by an in-service event, injury or illness.  However, the examiner's rationale included that there was no knee condition referenced as existing prior to service.  In light of this inconsistency, clarification is necessary to determine whether the Veteran had a preexisting left knee disorder, and if so, whether it was aggravated by service.    

Moreover, the Veteran's primary contention is that his bilateral knee disorder is caused or aggravated by his service-connected peripheral neuropathy associated with diabetes mellitus.  In a November 2004 statement, a private physician reported that the Veteran had intense knee pain that made it difficult to move around and that, due to his medical conditions such as diabetes mellitus and peripheral neuropathy, he had no feeling in is lower legs and feet and was always falling, tripping, and hitting his knees.  Furthermore, in a February 2007 statement, the physician reported that an x-ray examination report revealed a decrease in the joint spaces in both knees and degenerative bone changes in the patella and distal joint surfaces of the femur and proximal tibialis.  The physician explained that one of the primary causes of motor disability that affects older adults is a result of degenerative joint disease, which can be caused from poor management of the treatment of diabetes mellitus.  Although a medical opinion was provided in October 2013, the opinion did not specifically address whether a bilateral knee disability was caused or aggravated by the service-connected peripheral neuropathy or the service-connected diabetes mellitus.  Therefore, the Board finds that an additional medical opinion is necessary.   

Finally, the record contains multiple documents that are in Spanish, to specifically include official documents dated from March 2003 to October 2003, buddy statements from March 2006, and treatment records from May 2008 to November 2008.  On remand, these documents should be translated into English.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should translate all Spanish language documents into English, to specifically include the official documents dated from March 2003 to October 2003, buddy statements from March 2006, and the treatment records from May 2008 to November 2008.  Both the original Spanish document and the English translation should be associated with the claims file.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral knee disorder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

The examiner should specifically consider the October 1970 report of medical history that contained a notation of a left leg fracture, healed; the November 2004 private physician's statement that suggested that the Veteran fell and hit his knees as a result of the peripheral neuropathy; the February 2007 private physician's statement that related degenerative joint disease to poor management of diabetes mellitus; the February 2012 VA examination report; the June 2012 VA examination report and medical opinion; the August 2013 VA examination report; and the October 2013 VA addendum opinion.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether a left knee disorder clearly and unmistakably preexisted the Veteran's period of active duty service.  If so, the examiner should state whether there was an increase in the severity of the preexisting left knee disorder during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

If the examiner determines that a left knee disorder did not clearly and unmistakably preexist the Veteran's period of active service, the examiner should identify all current left knee disorders.  For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to his military service.  In rendering this opinion, the examiner should address the Veteran's contention that he developed knee pain from injuries sustained from a motor vehicle accident during service.  

The examiner should also identify all current right knee disorders.  For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to his military service.  In rendering this opinion, the examiner should address the Veteran's contention that he developed knee pain from injuries sustained from a motor vehicle accident during service.  

The examiner should also state whether it is at least as likely as not that the Veteran's current bilateral knee disorder was either caused by or permanently aggravated by a service-connected disability, to include: (1) peripheral neuropathy of the lower extremities; (2) diabetes mellitus; and (3) residuals of a right foot injury.  In other words, the examiner should address whether any current peripheral neuropathy, diabetes mellitus, or residuals of a right foot injury caused or permanently worsened his bilateral knee disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




